DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 8/31/2022. Claims 1, 14 and 15 were amended, none of the claims were cancelled, and no claims were newly introduced. Accordingly claims 1-20 are currently pending in the application.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Most relevant prior art of record is Tomimatsu et al. (US 20210256948 A1) hereinafter Tomimatsu in view of Krass et al. (US 20190295519 A1) hereinafter Krass.
Regarding claim 1, Tomimatsu teaches A shaped acoustic absorber assembly (“sound absorbing structure 100” in ¶[0032]) with broadband absorption (“Therefore, the resonance frequency of a Helmholtz resonator using the sound absorbing member 1D is higher than the resonance frequency of the Helmholtz resonator using the sound absorbing member 1.” in ¶[0077]), the shaped acoustic absorber assembly comprising: an acoustic panel defining a plurality of apertures (“apertures 21 among all the apertures 21 of the base material 20” in ¶[0077] and 21 are the apertures and 20 is the plane in Fig. 1); and a plurality of tubular 16)), each tubular 
Tomimatsu does not specifically disclose the device further comprising the tubular resonators being a quarter -wavelength resonators however,
Since it is known in the art as evidenced by Krass for a device to further comprise the tubular resonators being quarter-wavelength resonators in (“whereas the depth of the wells may be a positive integer multiple of a quarter of the wavelength of the frequency of sound where the maximum scattering effect is desired” ¶[0056]),
Tomimatsu does not specifically disclose the tubular resonators are sealed in the second end however, 
Since it is known in the art as evidenced by Krass for the resonators to be sealed in the bottom in (“A quadratic diffuser (as shown in FIG. 7) may comprise a series of wells or troughs that are of different depths.” in ¶[0059] and Fig. 7)
Tomimatsu as modified by Krass does not specifically disclose the device further comprising the plurality of tubular quarter-wavelength resonators are being shaped to coordinate with or substantially match a three-dimensional geometry and dimensions of at least one surface of the target substrate, a length of the at least one perimeter boundary wall of one of the plurality of tubular quarter-wavelength resonators being different than a length of one or more of the other tubular quarter-wavelength resonators.
The following is the reason for allowance of claim 1:
Tomimatsu alone or in combination with any prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises  the plurality of tubular quarter-wavelength resonators are being shaped to coordinate with or substantially match a three-dimensional geometry and dimensions of at least one surface of the target substrate, a length of the at least one perimeter boundary wall of one of the plurality of tubular quarter-wavelength resonators being different than a length of one or more of the other tubular quarter-wavelength resonators, therefore the claim is allowed for the limitations above in combination with all the limitations of the claim.
Regarding claims 2-13, claims are allowed for their dependency on allowed claim 1.
Regarding claim 14, claim is allowed for being the system comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claim 15, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reason for allowance of claim 1 above).
Regarding claims 16-20, claims are allowed for their dependency on allowed claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654